Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “0.1 to 4.0% by weight of water, referring to polyalkyleneimine” of claim 8 would lack an antecedent basis in specification and [0029] of the instant published US 2019/0390012 A1 rather teaches “5 to 25% by weight of water, referring to polyalkyleneimine”.  Recitation of the “0.1 to 4.0% by weight of water, referring to polyalkyleneimine” in the specification would be needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boeckh et al (US 6,300,304) in view of Ebert et al (US 2015/0361381 A1) or Garcia Marcos et al (US 2013/0284211 A1).  
Boeckh et al teach a method of obtaining polyalkyleneoxy substituted polyalkyleneimine by reacting the polyalkyleneimine with propylene oxide (PO) or butylene oxide (BuO) (i.e. the instant step b) and with ethylene oxide thereafter (i.e. the instant step c) at col. 2, line 66 to col. 3, line 3 without specifying molar ratios.  Boeckh et al further teach the instant step b in presence of water and the instant step c in presence of a basic catalyst such as sodium methylate and an organic solvent such as xylene are performed at a temperature of 25 to 150oC and at a temperature of 60 to 150oC, respectively, at col. 5 line 59 to col. 7, line 9.  Boeckh et al teach utilization of 1.0 mol of polyehtyleneimine and a total of 3 mol of propylene oxide in Example 1.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123. 
The instant invention further recites a molar ratio PO/NH or BuO/NH of 1:1 over the Example 1 of Boeckh et al. 
The instantly recited molar ratio PO/NH or BuO/NH is well-known in the art.

Garcia Marcos et al teach a molar ratio PO/NH of 0.3, 0.6, 0.4, 1.92, 0.42 and 1.2 at table 2.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify a ratio of the PO/NH of the Example 1 of Boeckh et al with the teaching of Ebert et al or Garcia Marcos et al since utilization of different molar ratios is well-known as taught by Ebert et al or Garcia Marcos et al and further to utilize a smaller amount of the water such as about 1.04 and about 1.82 of the water taught by Ebert et al since utilization of various amounts of the water is well-known as taught by Ebert et al since the smaller amount of the water would inherently provide a quicker  removal of the water after a reaction absent showing otherwise.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Further as to the amount of polyethylene glycol of claims 9 and 10 and Hazen color number of claim 11, either the Example 1 of Boeckh et al or the Example 1 of Boeckh et al modified with the teaching of Ebert et al or Garcia Marcos et al would be  Hazen color number. 
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of the Example 1 of Boeckh et al or the Example 1 of Boeckh et al modified with the teaching of Ebert et al or Garcia Marcos et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boeckh et al (US 6,300,304) in view of Ebert et al (US 2015/0361381 A1) or Garcia Marcos et al (US 2013/0284211 A1), and further in view of WO 2016/135000 or Elfers et al (US 5,455,765).
1-C10 alkanols as organic solvents over organic solvents such as xylene taught by Boeckh et al (col. 7, line 9).
WO teaches alcohol such as ethanol as organic solvents at page 3, lines 33-36.
Elfers et al teach such as methanol, C1-C13 alcohols as well as the xylene as organic solvents at col. 3, lines 41-45
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize alcohols taught by WO or Elfers et al in Boeckh et al and Ebert et al or Garcia Marcos et al thereof as the organic solvents since Boeckh et al teach organic solvents which would encompass the alcohols taught by WO and Elfers et al and since the ethanol and methanol, would be cheaper than that of the xylene per gallon and since the ethanol and methanol would be environmentally friendlier than the xylene absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 30, 2021                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762